Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on October 25, 2021 has been entered. Claims 1, 7 and 8 have been amended. No claims have been canceled. Claim 9 have been added. Claims 1 – 9 are still pending in this application, with claims 1, 7 and 8 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly et al. (US Patent Application Publication 2018/0089617), hereinafter referred as Mattingly, in view of Chen et al. (US Patent Application Publication 2010/0299616), hereinafter referred as Chen.

Fig. 6) outputting characteristic information on at least either sports equipment or a method for using the sports equipment by a user, the information processor comprising: 
an image acquisition unit acquiring an image of the sports equipment after use, of the 15sports equipment ([0052, 0062], receive a product image of the user product 406) with a mark attached, or of an installed tool installed, during use of the sports equipment, on the sports equipment (Fig. 4, identifier 426, [0052]); 
a position identification unit identifying a position likely to be damaged of the sports equipment by performing detection of a color change place, a shape change place, or the mark on the image acquired by the image acquisition unit ([0053, 0062], identify position of pattern of abrasion 422, 424); and 
20an information output unit outputting the characteristic information based on the position identified by the position identification unit ([0054, 0062], notify a user).  
However, Mattingly fails to explicitly disclose the information output unit selecting any of several kinds of the sports equipment and outputting information identifying the selected sports equipment as the characteristic information.  
  However, in a similar field of endeavor Chen discloses a device for allowing user to select any of several kinds of sports shoes (Fig. 2). In addition, Chen discloses disclose the display unit selecting any of several kinds of the sports shoes and outputting information identifying the selected sports shoes as the characteristic information (Fig. 2, [0044 - 0046], select shoe model C, and display shoe model C characteristic information).


Regarding claims 1 and 8, they are corresponding to claim 7, thus, they are rejected for the same reason set forth for claim 7.

Regarding claim 2 (depends on claim 1), Mattingly discloses the method wherein in the position identification processing, the information processor performs detection of the color change place by referring to an image of the sports equipment or of the installed 20tool before use of the sports equipment ([0034, 0047], passive sensors 202 and 206 installed).  

Regarding claim 3 (depends on claim 1), Mattingly discloses the method wherein the characteristic information is information identifying any from a plurality of kinds of the sports equipment ([0033], footwear, garments, sport equipment, and/or a recreational equipment).

5 Regarding claim 5 (depends on claim 1), Mattingly discloses the method wherein the sports equipment is a component of a shoe (Fig. 2, [0033], footwear).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Chen and in further view of Beall et al. (US Patent Application Publication 2019/0332866), hereinafter referred as Beall.

Regarding claim 4 (depends on claim 1), Mattingly in view of Chen fails to explicitly disclose the method wherein the characteristic information is information indicating the position identified in the position identification processing.  
  However, in a similar field of endeavor Beall discloses a method for image tagging (abstract). In addition, Beall discloses the method wherein indicating the position identified in the position identification processing for damage ([0193]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mattingly in view of Chen, and the characteristic information is information indicating the position identified in the position identification processing. The motivation for doing this is that damage location can be viewed intuitively so that the application of Mattingly can be extended.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Chen and in further view of Brandt (US Patent Application Publication 2016/0296813).


  However, in a similar field of endeavor Brandt discloses a method for conducting test for batting ([0017]). In addition, Brandt discloses the method wherein a batting tool is inspected for damage ([0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mattingly in view of Chen, and the sports equipment is a batting tool. The motivation for doing this is that various sports equipment can be inspected so that the application of Mattingly can be extended.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 9 have been considered but are moot because the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/QIAN YANG/Primary Examiner, Art Unit 2668